DETAILED ACTION
	Applicant’ amendments to the claims, filed 4/28/2022, were received. Claims 6, 8, and 11 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 10 (Amended): please insert punctuation as follows:
	“and the rotation device includes: a rotation element rotatably provided on the rotation table and defining a rotation axis, a pinion gear provided at an upper end of the rotation element, a segment gear swingably provided on the rotation table and meshed with the pinion gear, a cam follower coupled to the segment gear, and a cam provided separately from the rotation table and configured to move the cam follower” in lines 7-13.
	


Claim 11 (Amended): please insert punctuation as follows:
“the lifting device including: a support member that supports the inner surface nozzle, a cam follower provided on the support member, and a cam provided separately from the rotation table; the cam follower of the lifting device following the cam of the lifting device to cause vertical lifting or lowering of the inner surface nozzle” in lines 5-10.

Authorization for this examiner’s amendment was given in an interview with Liane Churney on 5/6/2022.
The application has been amended as follows: 

Please cancel claims 1-5.


Claim Interpretation	
	The limitation “wherein a pressure inside the electron beam irradiation section is set to be higher than a pressure inside the inner surface injection section” in claim 6 has been interpreted as a functional limitation defining the claimed chamber and sections; and the ordinary artisan would understand the elements necessary to perform the claimed function, such as independently-controlled pumps and/or compressors associated with each of the claimed sections. See MPEP 2173.05(g).

The expression “gear mechanism” in the claim 7 has NOT been interpreted under 35 U.S.C. 112(f) since the term “gear” in the expression connotes sufficient structure to one of ordinary skill in the art. See MPEP 2181.

The expression “cam mechanism” in the claim 8 has NOT been interpreted under 35 U.S.C. 112(f) since the term “cam” in the expression connotes sufficient structure to one of ordinary skill in the art. See MPEP 2181.

Claim limitation “rotation element…defining a rotation axis” in claim 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “defining a rotation axis” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “element” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 has/have been interpreted to cover “a shaft” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0012, filed 6/12/2018, Drawings, Fig. 2). 
The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). (Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).

Claim limitation “support member that supports the inner surface nozzle” in claim 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “that supports the inner surface nozzle” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “member” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has/have been interpreted to cover “a plate” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0015, filed 6/12/2018, Drawings, Fig. 2). 
The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). (Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).

Claim Rejections
	The rejection under 35 USC 112(b) on claim 11 is withdrawn since Applicant’s arguments are found persuasive (see Pg. 7 of Remarks, filed 4/28/2022). The rejections under 35 USC 103 are withdrawn since independent claim 6 was amended.

Reasons for Allowance
Claims 6-8 and 10-12 are allowed. The invention of independent claim 6 is drawn to a surface treatment device for a resin vessel.
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 6, a partition plate configured to divide an inside of the chamber into an inner surface injection section and an electron beam irradiation section on a downstream side of the inner surface injection section; 
an inner surface nozzle configured to inject a material for coating towards an inner surface of the resin vessel in the inner surface injection section, which resin vessel is carried and transported by the gripping vessel carrier; an electron beam irradiator configured to irradiate the resin vessel, which resin vessel is carried and transported by the gripping vessel carrier, with an electron beam in the electron beam irradiation section so as to activate an individual component of the material for coating; wherein a pressure inside the electron beam irradiation section is set to be higher than a pressure inside the inner surface injection section.
	Support for the allowable subject matter can be found in Fig. 1 of Applicant’s Drawings and the description thereof (Spec. filed 6/12/2018, para 0009, para 0014, 0018).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717